Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Drawings
2.        The drawings filed on 08/31/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 11/16/2018 has been received.

    Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 03/19/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 03/19/2020 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                  Claim Rejections - 35 U.S.C. 101
  6.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-4 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
            Step 1
           The claims 1-4, 15 and 17 under Step 1 are directed towards a system (claims 1-4, 15 and 17).
            Step 2A, prong 1:
           Claim 1 recites:
           An IoT device signal simulation system comprising:    (see step 2B)

         a simulation execution platform configured to develop an electronic representative model of an operating IoT system ingesting the plurality of sensor inputs and creating a plurality device outputs associated with the simulated device in the context environment; (Mental Processes using pen and paper)   
         and a reliable actor instantiation system operative to generate the electronic representative models in response to at least one of the context environment modeling platform and the simulation execution platform.    (Mental Processes using pen and paper)
         The limitations in claim 1 “a context environment modeling platform configured to develop an electronic representative model….. associated with a simulated device”, and “a simulation execution platform configured to develop an electronic representative model…. creating a plurality device outputs associated with the simulated device” fall under the Mental Process enumerated category of abstract ideas because it could be "performed by human", i.e. mental process that require human to use a physical aid (e.g., pen or paper or a slide rule) to perform the claim limitations. Since, developing an electronic representative model that is configured for context environment modeling platform and simulation execution platform and creating a plurality device outputs associated with the simulated device can be done using pen and paper without a computer under the mental process grouping of abstract ideas. Moreover, claim limitation “a reliable actor instantiation system operative to generate the electronic representative 
       Step 2A, Prong 2:
       This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental process grouping. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The first limitation in claim 1 “An IoT device signal simulation system comprising” is recitation of using a generic computer components that does not impose any meaningful limitation on practicing the abstract idea.
        Step 2B:
       The claim as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components does not add more than insignificant extra-solution activity to the judicial exception. Therefore, the claim 1 is not patent eligible under 35 USC 101. 
        Independent Claim 15 is similar to claim 1 and therefore is rejected under the same

        Claims 2-4 and 17 are rejectable as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application.
        Claims 2, 3 and 4 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 2 “system further provides concurrent support for one continuous variables stream and for discrete events…” is recitation of mental process (can be performed using pen and paper) and does not amount to significantly more than the abstract idea. The limitation of claim 3 “the system is configured to generate responsive data based on a combination of the electronic representative model…” is recitation of data gathering activity and does not amount to significantly more than the abstract idea. The limitation of claim 4 “the context environment modeling platform comprises a parameterized descriptors set….” is recitations of non-functional data descriptions which does not add anything more to overcome the abstract idea. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
        Claim 17 is dependent on independent claim 15 and includes all the limitations of claim 1. The limitation of claim 17 “the simulation management partition…. to provide historical simulation data based on previous behavior of the simulation and modify the simulation responsive to the historical simulation data” is recitation of data gathering activity and does not amount to significantly more than the abstract idea. 
        Therefore, claims 1-4, 15 and 17 are not patent eligible.
 Enfish type rationale (see MPEP 2106.06(b)). “A reliable actor model database may comprise a repository of reliable actors capable of being instantiated and may be changed and improved over time” (see published specification para [0047]. Accordingly, claims 5-14, 16 and 18-20 are deemed eligible under 35 U.S.C. 101.
Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


            As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g. "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)      the term "means" or "step" or the generic placeholder is not modified by
sufficient structure, material, or acts for performing the claimed function.

          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
             Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
         Such claim limitations in claims 1, 14, 15, 19 and 20 are: 

       (Claim 14)  “a parameterized descriptor set configured to….”
       (Claims 19 and 20) “sensor reliable actor service module configured to…”, “a provisioning engine operable to….”, “a state machine service module configured to….”, “a stream analytics engine configured to….”
         Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
           If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.         Claims 1, 2, 5, 6, 7, 9, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      
            Claims 1, 5, 6, 7, 9, 15, 18 recite the limitations context environment modeling platform, simulation execution platform and reliable actor instantiation system does not have a conventional well defined meaning in the art. In SPEC. para [0025], [0026] and [0029], it states context environment modeling platform, simulation execution platform and reliable actor instantiation system comprises of collection of logical devices operable by a processor in a non-transient computer readable memory and is configured to develop an electronic representative model”. The SPEC and Figures disclosed only the terms of these three platforms, but lacking the description of a specific structure.
           Claim 2 recite the limitation ‘discrete events where a state machine is associated with the discrete events’. In Spec. page 22 para [0052] only stated the term ‘discrete events’, but didn’t provide any specific information or example about this ‘discrete events’ and how this event is associated with the state 
          Claim 17 recite the limitation “seed data machine learning engine”. In Spec. page 23 para [0056]: “The seed data machine learning engine may evolve or may change, ab initio, the attributes of one or more device/sensor according to a statistical model”. The SPEC and Figures disclosed only the terms of this learning engine, but lacking the description of a specific structure. 
        Claim 18 recite the limitation “a simulation engine”. In Spec. page 24 para [0059]: “simulation engine comprises a processor and non-transient computer readable medium operable to apply the instantiated models within the parameters of a simulation”. The SPEC and Figures disclosed only the terms of this simulation engine, but lacking the description of a specific structure. 
        Claims 19 and 20 recite the limitations ““sensor reliable actor service module”, “a provisioning engine”, “a state machine service module”, “simulation engine bus”, “telemetry engine”, “a stream analytics engine”, but SPEC and Figures disclosed only the terms of these limitations, but lacking the description of a specific structure.
       Therefore, claims 1, 2, 5, 6, 7, 9, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) as indefinite.



Claim Rejections - 35 U.S.C. 103
9.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
             Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIEBEL et al. (Pub. No. US 2017/0006135 A1) (hereinafter Siebel) (IDS provided on 03/19/2020) and in view of Verzano (Pub. No. US 2016/0291826 A1) (IDS provided on 03/19/2020)
           Regarding claim 1, Siebel teaches An IoT device signal simulation system comprising: (In Spec. of current application, applicant mentioned in para [0003]: “data sets are associated with signals”. Siebel mentioned in page 51 para [0490] that signals include sensor data. Moreover, IoT devices in page 6 para [0097]. Siebel disclosed in page 1 para [0005]: “FIG. 2 is a schematic block diagram illustrating a system for integrating, processing, and abstracting data related to an enterprise Internet-of-Things application development platform”; in page 3 para [0059]: “connecting all customer end points in an IoT system to aggregate information from the sensors, including smartphones, using those same end user devices.” In page 41, Table 2 shown IoT simulated transactions and para [0408]: “The benchmark simulated the operation of an advanced metering infrastructure, head-end system, and meter data processing system for 35 million Smart meters. The platform proved the ability to process profile data from 35 million meters every minute, attaining a new industry record in transaction processing rates”. Therefore, it is clear that Siebel taught about IoT device signal (or data according to Spec. of current application and Siebel’s disclosure) simulation system in his invention);
          Siebel teaches a context environment modeling platform configured to plurality of sensor inputs to simulated sensors in a context environment (Siebel disclosed in page 2 para [0041]: “The IoT Platform disclosed herein is a platform as a 
          and Siebel teaches a reliable actor instantiation system operative to at least one of the context environment modeling platform (According to Spec. of current application, applicant mentioned in para [0007]: “reliable actor service module configured to instantiate devices via the reliable actor instantiation system; an operation of the device reliable actor service module and the sensor reliable actor service module including triggering state transitions for at least one of the instantiated devices.” Siebel disclosed in page 26 para [0259]: "APIs (Application Programming Interfaces) provided by the platform services component 1006 (in Fig. 10) may provide programmatic access to data and application functions. The APIs may include representational state transfer (REST) APIs, with the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type; query for sensors, sensor data”. Since, REST is a virtual state-machine and application of state transitions happens. Therefore, Siebel taught about context environment modeling 
          However, Siebel doesn’t teach to develop an electronic representative model associated with a simulated device; a simulation execution platform configured to develop an electronic representative model of an operating IoT system ingesting the plurality of sensor inputs and creating a plurality device outputs associated with the simulated device;
          Verzano teaches to develop an electronic representative model associated with a simulated device (According to Spec. of current application, applicant mentioned in para [0006]: “an electronic representative model of an operating IoT system including at least one of the device and the sensor”. Verzano disclosed in page 2 para [0015]: “system for creating and managing distributed models and simulations of Internet of Things (IoT) scenarios. In FIG. 1, system 100 is a multi-component system capable of interacting with different devices. In one instance, an IoT hub manage an IoT scenario and associated operations between a plurality of IoT devices and simulations executed at one or more backend systems or other external sensors and external simulated data”. Therefore, Verzano taught about an electronic representative model which has IoT devices and sensors with simulated data (as simulations executed at one or more backend systems));
          Verzano teaches a simulation execution platform configured to develop an electronic representative model of an operating IoT system ingesting the plurality of sensor inputs and creating a plurality device outputs associated with the simulated device (Verzano disclosed in page 6 para [0041]: “The device simulation module 110 (in Fig. 1) located as illustrated at the backend system 102. The device simulation module 110 is meant to provide an execution platform to assist in simulating data associated with one or more simulated components or devices within a particular IoT scenario; In page 4 para [0028]: the IoT hub 142 (in Fig. 1) is used to manage a plurality of IoT devices 170 associated with the current IoT scenario 162, as well one or more sets of simulated data associated with additional components or devices included in the IoT scenario. Each component may be associated with a specific device model. The device model can include particular characteristics of the device or component. Such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information.” Therefore, it is clear that Verzano taught the electronic representative model of an operating IoT system and plurality of sensor inputs and device outputs in a specific device model that is associated with the simulated device in the simulation execution platform);
           Therefore, Siebel and Verzano are analogous because they are related to understand the system of IoT device simulation that is based an electronic representative model associated with a simulated device in a context environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano in order to develop an electronic representative model of an operating IoT system and sensor inputs and device outputs associated with the simulated device in the simulation execution platform. One of ordinary skill in the art would have been Verzano disclosed in page 2 para [0015], page 4 para [0028] and in page 6 para [0041])
         Regarding claim 2, Siebel and Verzano teach The IoT device signal simulation system according to Claim 1, wherein Siebel teaches the system further provides concurrent support for at least one continuous variables stream and for discrete events, wherein a state machine associates the discrete events with the at least one continuous variables streams (Applicant didn’t provide any specific information or definition for the term ‘discrete events’. For purposes of applying prior art and to facilitate compact prosecution, Examiner construes discrete events as the separate events of state machine’s state transition or state transfer. Siebel disclosed in page 22 para [0234]: “The continuous data processing component 1004 (in Fig. 10) is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data. For example, the continuous data processing component 1004 may analyze large data sets and provides different processing services to process stored or streaming data”. In Page 48 para [0468]: “Developers building large scale IoT applications with millions of sensors face the challenge of detecting valuable events from within fast, real-time, high bandwidth, heterogeneous data streams. Developers with the capability to automatically monitor data feeds and type state changes at scale, trigger events based on user defined rules, and manage action response times to meet workflow processing timing requirements. The events 
         Regarding claim 3, Siebel and Verzano teach The IoT device signal simulation system according to Claim 1, wherein Verzano teaches the system is configured to generate responsive data based on a combination of the electronic representative model of the device and device outputs associated with the device (Verzano disclosed electronic representative model in page 2 para [0015] and in Fig. 1. Moreover, In page 4 para [0028]: the IoT hub 142 (in Fig. 1) is used to manage a plurality of IoT devices 170 associated with the current IoT scenario 162, as well one or more sets of simulated data associated with additional components or devices included in the IoT scenario. Each component may be associated with a specific device model. The device model can include particular characteristics of the device or component. Such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information.” In page 5 para [0036]: “The set of device data 186 (in Fig. 1) can store information related to the IoT device 170 itself, information on performance, information on related devices, or any other suitable information associated with the performance of the device 170. In some instances, action rules may be stored in the device data 186, such that in response to particular information from the Verzano taught device data as responsive data got generated from the electronic representative model of an operating IoT device and device outputs associated with it)
         However, Verzano doesn’t teach the context environment;
         Siebel teaches the context environment (Siebel disclosed about context environment in page 2 para [0041], as discussed above)
         Therefore, Siebel and Verzano are analogous because they are related to understand the system of IoT device simulation that is based an electronic representative model associated with a simulated device in a context environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano in order to develop an electronic representative model of an operating IoT system and device data as responsive data got generated from this model of an operating IoT device. One of ordinary skill in the art would have been motivated to make such a combination because the device in the context environment is associated with device outputs and the electronic representative model’s responsive data (Siebel disclosed in page 2 para [0041])
            Regarding claim 4, Siebel and Verzano teach The IoT device signal simulation system according to Claim 1, wherein Siebel teaches the context environment modeling platform comprises a parameterized descriptors set (According to Spec. of current application, applicant mentioned in page 18 para [0045]:  Siebel disclosed about context environment modeling platform in page 2 para [0045]. Moreover, in page 48 para [0470]: “a scalable and versatile platform for monitoring and analyzing machine data allows developers to instrument their code, and custom applications to organize, monitor, and review a wide variety of pre-defined and custom events, including the following categories: device/sensor, such as availability, data feeds, metrics, event triggers, actions, action throughput, REST API calls, threshold alerts, application components and automated alerts for immediate notification of warning thresholds or application malfunction”. Therefore, it is clear that Siebel taught about parameterized descriptors set as threshold alerts, automated alerts for immediate notification of warning thresholds or application malfunction); 
         However, Siebel doesn’t teach the electronic representative model.
         Verzano teaches the electronic representative model (Verzano already disclosed electronic representative model in page 2 para [0015] and in Fig. 1).
         Therefore, Siebel and Verzano are analogous because they are related to understand the system of IoT device simulation that is based an electronic representative model associated with parameterized descriptors set in the context environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano in order to monitor the threshold alerts or automated alerts as an application malfunction. One of ordinary skill in the art Verzano disclosed in page 2 para [0015] and in Fig. 1)
            Regarding claim 5, Siebel and Verzano teach The IoT device signal simulation system according to Claim 1, wherein Siebel teaches the context environment modeling platform comprises a cold path data store and a hot path data store, the cold path data store comprising a repository of a portion of the plurality of sensor inputs and the hot path data store comprising a repository of a further portion of the plurality of sensor inputs that change simultaneously with the creating the device outputs associated with the device in the context environment (Siebel disclosed in page 12 para [0163]: “the data services component 204 (in Fig. 2) is responsible for persisting (storing) large volumes of data. The data services component 204 may partition data into relational and non-relational (key/value store) databases and provides common database operations, by "partitioning” the data into two separate data stores, the data services component 204 ensures that applications can efficiently process and analyze the large volumes of sensor data originating from sensors”. Here, the cold path data store is as key/value store or non-relational databases which process and analyze the large volumes of sensor data originating from sensors in Siebel’s invention. Moreover, Siebel disclosed in page 24 para [0246]: “The continuous data processing component 1004 (in Fig. 10) may use stream series that provide for the development and run-time environment of 
         Regarding claim 6, Siebel and Verzano teach The IoT device signal simulation system according to Claim 5, wherein Siebel teaches the portion of the sensor inputs of the cold path data store is asynchronously generated by the context environment modeling platform before the creating the device outputs associated with the device in the context environment (Siebel disclosed in page 12 para [0163]: “the data services component 204 (in Fig. 2) is responsible for persisting (storing) large volumes of data. The data services component 204 may partition data into relational and non-relational (key/value store) databases and provides common database operations, by "partitioning” the data into two separate data stores, the data services component 204 ensures that applications can efficiently process and analyze the large volumes of sensor data originating from sensors”. Here, the cold path data store is as key/value store or non-
       Regarding claim 7, Siebel and Verzano teach The IoT device signal simulation system according to Claim 6, wherein Siebel teaches the context environment modeling platform comprises a contextual customization variables source comprising user variable input data streams changeable simultaneously with the creating the device outputs associated with the device in the context environment (Siebel disclosed in page 24 para [0243]: The continuous data processing component 1004 (in Fig. 10) may stream process data, such as by processing a stream of data from one or more data sources. The continuous data processing component 1004 may provide stream processing services for large volumes of high-velocity data stream processing may be performed at or within a head-end system that processes incoming messages from data sources. Initial processing, e.g., detecting whether a value is within a desired window, may be per formed and warnings, notifications, or flags may be created based on whether the value is within the window. Thus, stream processing may provide extremely fast real-time processing of data as it is received, which may be helpful for IoT deployments where it may be undesirable or detrimental to wait until data 
         Regarding claim 8, Siebel and Verzano teach The IoT device signal simulation system according to Claim 5, wherein Siebel teaches the cold path data store comprises independent variable set seeds, wherein each independent variable set seed 49Atty Docket No. 644159-1001 comprises an array of values associated with expected variable values of an independent variable of the context environment, wherein the array of values are not responsive to an operation of the IoT system (According to Spec. of current application, applicant mentioned in page 16 para [0038]: “the independent variable set seeds comprise seeds to generate a data stream that would be expected by an IoT system in a real world environment”. Siebel discussed about array of values in page 8 para [0132]: “The collection types may include: array (an ordered collection of values); set (a unique ordered collection); map (a labelled collection of values); and/or stream (a read-once sequence of values)”. In page 11 para [0156]: “The integration component 202 (in Fig. 2) integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores. A canonical data model is a design pattern used to communicate and translate between Siebel taught integration component performs data type validation check if expected data type is present (which eventually is independent variable set seeds that comprises expected data types according to Spec. of current application). 
           Regarding claim 9, Siebel and Verzano teach The IoT device signal simulation system according to Claim 8, wherein Siebel teaches the cold path data store comprises dependent variable set seeds, wherein each dependent variable set seed comprises an array of values associated with a dependent variable of the context environment that is responsive to the independent variable (Siebel disclosed in page 12 para [0163]: “The data services component 204 (in Fig. 2) is responsible for persisting (storing) large volumes of data, while also making data readily available for analytical calculations. The data services component partition data into relational and non-relational (key/value store) databases. The key/value store may be designed to manage very large volumes of interval (or time-series) data from other types of sensors, monitoring systems, or devices”. Here, ‘key’ term is the independent variable and ‘value’ is dependent variable set seed comprises an array of values (large volumes of time-series data), and dependent variable ‘value’ is dependent or responsive to the independent variable ‘key’ in non-relational (key/value store) databases).
           Regarding claim 10, Siebel and Verzano teach The IoT device signal simulation system according to Claim 9, wherein Siebel teaches the cold path data store comprises the cold path data store comprises a cold path variable correlations database comprising functions linking the independent variables to further dependent variables associated with the dependent variable set seeds and not responsive to the operation of the IoT system (Siebel disclosed in page 11 para [0156]:In page 11 para [0156]: “The integration component 202 (in Fig. 2) integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores. A canonical data model is a design pattern used to communicate and translate between different data formats. A canonical model is any model that is application independent in nature, enabling all applications to communicate with each other in a common format. Canonical data models provide a common data dictionary enabling different applications to communicate with each other 
           Regarding claim 11, Siebel and Verzano teach The IoT device signal simulation system according to Claim 10, wherein Siebel teaches the cold path data store comprises the cold path data store comprises a dependent variable set database comprising a database of values of the dependent variables associated with the dependent variable set seeds and responsive to the operation of the IoT system (Siebel disclosed in page 12 para [0163]: “The data services component 204 (in Fig. 2) is responsible for persisting (storing) large volumes of data, while also making data readily available for analytical calculations. The data services component partition data into relational and non-relational (key/value store) databases. The key/value store may be designed to manage very large volumes of interval (or time-series) data from other types of sensors, monitoring systems, or devices. By using a dedicated key/value store for the time-series data, the data services component 204 ensures that this type of 
          Regarding claim 12, Siebel and Verzano teach The IoT device signal simulation system according to Claim 11, wherein Siebel teaches the hot path data store comprises a hot path variable correlations database comprising functions linking the independent variables to dependent variables associated with the dependent variable set seeds and responsive to the operation of the IoT system (Siebel disclosed in page 24 para [0243]: “In FIG. 10, the continuous data processing component 1004 may stream process data, such as by processing a stream of data from one or more data sources 208. The continuous data processing component 1004 may provide stream processing services for large volumes of high-velocity data in real-time. Stream processing may be beneficial for scenarios requiring real-time analytics, machine learning, and continuous monitoring of operations. Stream processing may occur after data has been received and before or after it has been loaded into a data store. Stream processing may provide extremely fast real-time processing of data as it is received, which may be helpful for IoT deployments”. Here, the stream processing is functioning as to link the independent variables to dependent variables in hot path variable correlations database (where streamed data loaded into a data store)).  
Siebel and Verzano teach The IoT device signal simulation system according to Claim 12, wherein Siebel teaches the hot path data store comprises a feedback responsive dependent variables set comprising a database of values of dependent variables responsive to the operation of the IoT system (Siebel disclosed in page 24 para [0243]: “Stream processing may be used for real-time customer service management, data monetization, operational dashboards, or cyber security analytics and theft detection. In one embodiment, stream processing may occur after data has been received and before or after it has been loaded into a data store and/or abstracted by an abstraction layer. For example, stream processing may be performed at or within a head-end system that processes incoming messages from data sources. Initial processing, e.g., detecting whether a value is within a desired window, may be performed and warnings, notifications, or flags may be created based on whether the value is within the window”. Here, the warnings, notifications, or flags created whether a value is not within a desired window in stream processing. That means a feedback created (whether a range of values or dependent variables are within a desired window) in hot path data store and is responsive to the operation of the IoT system (as discussed above)). 
          Regarding claim 14, Siebel and Verzano teach The IoT device signal simulation system according to Claim 12, further Siebel teaches a parameterized descriptor set configured to provide one or more parameterized descriptor from the hot path data store to the cold path data store to create at least a portion of at least one dependent variable (According to Spec. of current application, applicant mentioned in page 18 para [0045]: “the parameterized descriptors interoperate with the Siebel disclosed in page 24 para [0243]: “Stream processing may be used for real-time customer service management, data monetization, operational dashboards, or cyber security analytics and theft detection. For example, stream processing may be performed at or within a head-end system that processes incoming messages from data sources. Initial processing, e.g., detecting whether a value is within a desired window, may be per formed and warnings, notifications, or flags may be created based on whether the value is within the window”. Moreover, in page 48 para [0470]: “a scalable and versatile platform for monitoring and analyzing machine data allows developers to instrument their code, and custom applications to organize, monitor, and review a wide variety of pre-defined and custom events, including the following categories: device/sensor, such as availability, data feeds, metrics, event triggers, actions, action throughput, threshold alerts, application components and automated alerts for immediate notification of warning thresholds or application malfunction”. Therefore, it is clear that Siebel taught about parameterized descriptors set as threshold alerts, automated alerts for immediate notification of warning thresholds or application malfunction (According to Spec.)).
         Regarding claim 15, Siebel teaches The IoT device simulation system comprising: (Siebel disclosed IoT devices in page 6 para [0097]. In page 1 para [0005]: “FIG. 2 is a schematic block diagram illustrating a system for integrating, processing, and abstracting data related to an enterprise Internet-of-Things application development platform”; in page 3 para [0059]: “connecting all customer end points in an IoT system to aggregate information from the sensors, including smartphones, using Siebel taught about IoT device simulation system in his invention)
         Siebel teaches a context environment modeling platform, wherein the context environment modeling platform comprises: (Siebel disclosed in page 2 para [0045]: “, the IoT Platform applies the sciences of big data, advanced analytics, machine learning, and cloud computing”. Here, IoT Platform is assumed as context environment modeling platform)
         Siebel teaches a model management partition comprising a things library including a cloud- sourced repository of at least one a device model of a device and a sensor model of a sensor (According to Spec. page 22 para [0052]: a model management logical partition may comprise a set of structures configured to manage stored models of sensors, devices, and other IoT hardware”. Siebel disclosed in page 5 para [0087]: Cloud-based software solutions for enterprise data storage and processing. Such cyber-physical systems are often referred to as the Internet-of-things (IoT). Generally speaking, the acronyms IoT refer to computing models where large numbers of devices, including devices that have not conventionally included communication or processing capabilities, are able to communicate over a network and/or perform calculation and processing to control device operation. In page 6 para [0099]: “Set of 
        and Siebel teaches a reliable actor instantiation system operative in response to context environment modeling platform (According to Spec. of current application, applicant mentioned in para [0007]: “reliable actor service module configured to instantiate devices via the reliable actor instantiation system; an operation of the device reliable actor service module and the sensor reliable actor service module including triggering state transitions for at least one of the instantiated devices.” Siebel disclosed in page 26 para [0259]: "APIs (Application Programming Interfaces) provided Siebel taught about context environment modeling platform as IoT Platform (page 2 para [0041]) and representational state transfer (REST) is representing as reliable actor instantiation system where state transition happens by the virtual state-machine (According to Spec.));
         However, Siebel doesn’t teach develop an electronic representative model of to a plurality of sensor inputs sensors associated with a device; a simulation execution platform configured to develop an electronic representative model of an operating IoT system including at least one of the device and the sensor, the simulation execution platform ingesting the sensor inputs and creating device outputs associated with the at least one of the device and the sensor responsive to the simulation and a simulation management partition including a simulation management database to provide a simulation;
          Verzano teaches to generate and develop an electronic representative model of to a plurality of sensor inputs sensors associated with a device (According to Spec. of current application, applicant mentioned in para [0006]: “an electronic representative model of an operating IoT system including at least one of the device and the sensor”. Verzano disclosed in page 2 para [0015]: “system for creating and managing distributed models and simulations of Internet of Things (IoT) scenarios. Verzano taught about an electronic representative model which has IoT devices and sensor inputs associated with IoT devices); 
          Verzano teaches a simulation execution platform configured to develop an electronic representative model of an operating IoT system including at least one of the device and the sensor, the simulation execution platform ingesting the sensor inputs and creating device outputs associated with the at least one of the device and the sensor responsive to the simulation (Verzano disclosed in page 6 para [0041]: “The device simulation module 110 (in Fig. 1) located as illustrated at the backend system 102. The device simulation module 110 is meant to provide an execution platform to assist in simulating data associated with one or more simulated components or devices within a particular IoT scenario; In page 4 para [0028]: the IoT hub 142 (in Fig. 1) is used to manage a plurality of IoT devices 170 associated with the current IoT scenario 162, as well one or more sets of simulated data associated with additional components or devices included in the IoT scenario. Each component may be associated with a specific device model. The device model can include particular characteristics of the device or component. Such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information.” Therefore, it is Verzano taught the electronic representative model of an operating IoT system and plurality of sensor inputs and device outputs in a specific device model that is associated with the  device in the simulation execution platform);
          and Verzano teaches a simulation management partition including a simulation management database to provide a simulation (Verzano disclosed in page 4 para [0030]: “the IoT hub 142 includes memory or multiple memories. The memory may include any memory or database module. Memory may store various objects or data, including component and device information, information defining or associated with one or more IoT scenarios 162, connection information, component behavior information, applications, backup data, repositories storing business and/or dynamic information, and any other appropriate information including any parameters, variables, algorithms, instructions, rules, constraints, or references thereto associated with the purposes of the IoT hub”. In page 6 para [0041]: “The device simulation module 110 is meant to provide an execution platform to assist in simulating data associated with one or more simulated components or devices within a particular IoT scenario, and to provide suitable inputs and processing of data. Here, the device simulation module would be assumes as simulation management partition and the memory or database module in IoT hub is assumed as simulation management database to provide simulation); 
           Therefore, Siebel and Verzano are analogous because they are related to understand the IoT device simulation system that is based on an electronic representative model associated with a device in a context environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date  to combine the teachings of Siebel and Verzano in order to develop an electronic representative model of an operating IoT system and sensor inputs and device outputs associated with the device or sensor in the simulation execution platform. One of ordinary skill in the art would have been motivated to make such a combination because the electronic representative models got generated in response to the context environment modeling platform and the simulation execution platform which affected greatly in the IoT device simulation system. (Verzano disclosed in page 2 para [0015], page 4 para [0028] and in page 6 para [0041])
           Regarding claim 16, Siebel and Verzano teach The IoT device simulation system according to claim 15, wherein Siebel teaches the reliable actor instantiation system instantiates at least one of the device model and the sensor model in response to a model management API (According to Spec. of current application, applicant mentioned in page 22 para [0053]: “The model management API may be configured to receive inputs from a simulation user as well as an administrator corresponding to instructions to the things library such as to create, delete, or modify data in the things library.” Siebel disclosed in page 26 para [0259]: APIs provided by the platform services component 1006 may provide programmatic access to data and application functions. The APIs may include representational state transfer (REST) APIs. With the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type; query for sensors, sensor data, or any type using sophisticated query criteria; create or update data for any type; invoke any platform or application function and obtain detailed information about types, such as a sensor or a custom type.” Since, REST is a virtual 
        Regarding claim 17, Siebel and Verzano teach The IoT device simulation system according to claim 16, wherein Siebel teaches a seed data machine learning engine (Siebel disclosed in page 45 para [0436]: “a big data parallel execution engine and machine learning library built upon this execution engine”. Here, this execution engine is working as machine learning engine where machine learning library built upon this execution engine)
        However, Siebel doesn’t teach simulation management partition to provide historical simulation data based on previous behavior of the simulation and modify the simulation responsive to the historical simulation data.
       Verzano teaches simulation management partition to provide historical simulation data based on previous behavior of the simulation and modify the simulation responsive to the historical simulation data (Verzano disclosed the simulation management partition as e device simulation module in page 6 para [0041]. It has been stated in page 7 para [0048] that FIG. 2 is a flowchart of example operations performed to modify a simulation of an IoT scenario. In page 7 para [0050]: “modify the output of the device from a simulated set of data to actual data received in the real world; modify the behavior of the selected component based on particular subscription 
          Therefore, Siebel and Verzano are analogous because they are related to understand the IoT device simulation system that is based on the simulation management partition and machine learning engine. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano in order to provide historical simulation data based on previous behavior of the simulation and data machine learning engine are essential in the simulation management partition. One of ordinary skill in the art would have been motivated to make such a combination because by applying machine learning engine and modifying the historical simulation data based on the output of previous simulation result helps in the building of IoT device simulation system. (Verzano disclosed in page 6 para [0041] and page 7 para [0050])
           Regarding claim 18, Siebel and Verzano teach The IoT device simulation system according to claim 17, wherein Verzano teaches the simulation execution platform comprises a simulation environment including a simulation client instance (Verzano disclosed the device simulation module in page 6 para [0041], which is simulation execution platform. Verzano discussed in his invention that FIG. 1 is Verzano’s disclosure which comprises of IoT devices, IoT hub with one or more external sensors and simulated data)
           Verzano teaches to apply a plurality of instantiated models based on the model and within a parameter of the simulation (Verzano disclosed in page 4 para [0028]: the device model can include particular characteristics of the device or component, such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information. The IoT scenario 162 (in Fig. 1) can include multiple components, each representing a distinct instance of a particular device or component. In page 6 para [0045]: “the device models 132 can provide operating characteristics about each device, allowing instances of the device models 132 to be added to different IoT scenarios to simulate operations of those devices as needed. Once added to particular IoT scenarios, parameters or operating characteristics of each instance of the device model 132 can be modified to simulate appropriate scenarios and/or factors”. Therefore, it is clear that device model allows to instantiate models with 
           However, Verzano doesn’t teach a simulation engine configured to emulate a context environment.
            Siebel teaches a simulation engine configured to emulate a context environment (According to Spec. of current application, applicant mentioned 
in para [0007]: “The simulation engine may include a sensor reliable actor service module configured to instantiate sensors via a reliable actor instantiation system. The engine may include device reliable actor service module configured to instantiate devices via the reliable actor instantiation system and to send signals generated by the instantiated sensors and data representative of a device status to a state machine service module via a simulation engine bus; ” It has already been discussed in claim 1  and claim 15 that Siebel taught about representational state transfer (REST), is representing as reliable actor instantiation system where state transition happens by the  state-machine (in page 26 para [0259]). Moreover, in page 45 para [0436]: “a big data parallel execution engine and machine learning library built upon this execution engine”. Therefore, execution engine is working as simulation engine where machine learning (which involves state transition by the state-machine) happens by this engine. Siebel taught about context environment platform as IoT platform (disclosed in page 2 para [0045])).
          Therefore, Verzano and Siebel are analogous because they are related to understand the IoT device simulation system that is based on the simulation execution platform and simulation engine to emulate a context environment. Accordingly, it would  to combine the teachings of Verzano and Siebel to perform the simulation by simulation engine where a parameter range and instances of simulated device have been applied. One of ordinary skill in the art would have been motivated to make such a combination because by applying a simulation environment which includes instances of simulated device and a simulation engine to emulate a context environment. (Siebel disclosed in page 26 para [0259]), page 45 para [0436], page 2 para [0045])
          Regarding claim 19, Siebel and Verzano teach The IoT device simulation system according to claim 18, wherein Siebel teaches the simulation engine comprises a sensor reliable actor service module configured to instantiate sensors via a reliable actor instantiation system (Siebel taught about simulation engine as execution engine in page 45 para [0436]. Moreover, reliable actor instantiation system has been mentioned as representational state transfer (REST) by Siebel (in page 26 para [0259]), where state transition happens by the state-machine);
           Siebel teaches a device reliable actor service module configured to instantiate devices via the reliable actor instantiation system and to send signals generated by the sensors and data representative of a device status to a state machine service module via a simulation engine bus (Siebel disclosed in page 31 para [0324]: FIG. 16 is a schematic diagram illustrating one embodiment of hardware (which may include a sensor network) of a system 1600 for providing an enterprise Internet-of-Things application development platform. In one embodiment, the system 1600 may provide a platform for application development and/or machine learning for a 
          Siebel teaches a provisioning engine operable to transmit a call to the reliable actor instantiation system via an I/O controller connected to the simulation engine bus, the call comprising an instruction to instantiate the devices or the sensors (Siebel disclosed in page 38 para [0386]: an API call to the analytic engine of the system (e.g., processing nodes 1910, in Fig. 19). The analytic engine will be responsible for fetching the data from the key/value store. The analytic engine must be able to operate on multiple time-series data streams in order to perform operations on multiple time-series; An analytics engine may perform simple or 
         Siebel teaches a state machine service module configured to direct an operation of the device reliable actor service module and the sensor reliable actor service module comprising triggering state transitions for at least one of the devices and the sensors in response to the signals and the device status, wherein, in response to the state transition indicating an off state of at least one of 53Atty Docket No. 644159-1001 the sensors, the state machine service module blocks data to the at least one of the sensors from the simulation engine bus (Siebel disclosed about state machine service module in page 63 para [0591] as machine learning and predictions 
         Siebel teaches a telemetry engine connected to the device reliable actor service module via the simulation engine bus (Siebel already mentioned about integration service bus as simulation engine bus in page 33 para [0335]. Moreover, Siebel disclosed in page 13 para [0167]: The persistence layer component 402 (in Fig. 4) may store data in a plurality of different data stores. The distributed key/value store 406 may store time-series data, such as data periodically measured or gathered by a sensor, meter, smart appliance, telemetry, or other device that periodically gathers and records data. Siebel already discussed in page 38 para [0386] that the analytic engine must be able to operate on multiple time-series data streams and an API call to the analytic engine of the system. In page 26 para [0259]: “with the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type”. In page 36 para [0359]: “The processing nodes 1910 may 
          and Siebel teaches a stream analytics engine configured to create a user readable visualization of the data (Siebel disclosed in page 38 para [0386]: an API call to the analytic engine of the system (e.g., processing nodes 1910, in Fig. 19). The analytic engine will be responsible for fetching the data from the key/value store. The analytic engine must be able to operate on multiple time-series data streams in order to perform operations on multiple time-series; An analytics engine may perform simple or advanced math operations on time-series data so that a significant reduction in data storage requirements can be achieved, as only a single version of the data would need to be stored”. Here, analytics engine is performing as stream analytics engine, since it deals with the stream data. In page 26 para [0262]: FIG. 13 illustrates one embodiment of the tiered architecture of one or more applications. An application may include components made of application types. The application types may include user interface components 1308, application logic, historical/stream 1310, and platform types 1312. A user interface layer 1302 may include graphical user interface type definitions or components 1308 that define the visual experience a user has in a web browser or 
          However, Siebel doesn’t teach to format a signal from at least one of the devices and sensors for delivery to an IoT hub of a simulation client instance of a simulation environment; to capture data between (a) at least one of (i) the at least one of the devices and (ii) the at least one of the sensors and (b) the IoT hub of the simulation client instance of the simulation environment,
          Verzano teaches to format a signal from at least one of the devices and the sensors for delivery to an IoT hub of a simulation client instance of a simulation environment (Verzano disclosed the device simulation module in page 6 para [0041], which is simulation execution platform. Verzano discussed in his invention that FIG. 1 is a block diagram illustrating an example system and simulations of Internet of Things (IoT) scenarios. Moreover, Verzano mentioned about the simulation environment in page 5 para [0032]; In page 4 para [0027]: The IoT hub 142 (in Fig. 1) includes a hub application programming interface (API) capable of allowing the IoT hub to receive input from one or more of the IoT devices, and any external systems (e.g., sensors or data)”. Verzano disclosed in page 4 para [0028]: the device model can include particular characteristics of the device or component, such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information. The IoT scenario 162 (in Fig. 1) can include multiple components, each representing a distinct instance of 
          Verzano teaches to capture data between (a) at least one of (i) the at least one of the devices and (ii) the at least one of the sensors and (b) the IoT hub of the simulation client instance of the simulation environment (This limitation is almost same to the above limitation where Verzano already taught about “capture or receive or deliver the data from the one or more of the IoT devices or sensors and instance of a particular device is connected to the IoT scenario of simulation environment (as discussed above)). 
         Therefore, Siebel and Verzano are analogous because they are related to understand the IoT device simulation system that is based on the machine learning and simulated instance device of the simulation environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano because simulation engine bus is configured to deliver the data signal from the devices or the sensors to an IoT hub of a simulated device instance. One of ordinary skill in the art would have been motivated to make such a combination because stream analytics engine which operates on multiple time-series data streams and supply those data streams to the simulated device of simulation environment. (Verzano disclosed in page 6 para [0041], page 5 para [0032]; In page 4 para [0027, 0028])
          Regarding claim 20, Siebel teaches A simulation engine comprising (Siebel taught about simulation engine as execution engine in page 45 para [0436]): 
Siebel teaches a sensor reliable actor service module configured to instantiate sensors via a reliable actor instantiation system (Siebel disclosed in page 26 para [0259] about reliable actor instantiation system as representational state transfer (REST) by, where state transition happens by the state-machine);
          Siebel teaches a device reliable actor service module configured to instantiate devices via the reliable actor instantiation system and to send signals generated by the instantiated sensors and data representative of a device status to a state machine service module via a simulation engine bus (Siebel disclosed in page 31 para [0324]: FIG. 16 is a schematic diagram illustrating one embodiment of hardware (which may include a sensor network) of a system 1600 for providing an enterprise Internet-of-Things application development platform. In one embodiment, the system 1600 may provide a platform for application development and/or machine learning for a device network including any type of sensor/device; In para [0325]: “The system 1600 can be split into four phases, including a sensor/device concentrator phase, the concentrators 1602 include a plurality of devices, computing nodes, or access points that receive time-series data from smart devices or sensors.” Since, the system 1600 apply the machine learning concept for device network including any type of sensor or device and the concentrators 1602 include a plurality of devices. Therefore, it is clear that device instantiation happens in the reliable actor instantiation system (which applies state transition by the state machine in the machine learning. In page 22 para [0231]: “machine learning algorithms look at a large amount of "raw' data signals and automatically learn how to combine these signals in the appropriate manner that captures this predictive ability in a much more direct and scalable manner; In page 22 
         Siebel teaches a provisioning engine operable to transmit a call to the reliable actor instantiation system via an I/O controller connected to the simulation engine bus, the call comprising an instruction to instantiate the instantiated devices or the instantiated sensors (Siebel disclosed in page 38 para [0386]: an API call to the analytic engine of the system (e.g., processing nodes 1910, in Fig. 19). The analytic engine will be responsible for fetching the data from the key/value store. The analytic engine must be able to operate on multiple time-series data streams in order to perform operations on multiple time-series; An analytics engine may perform simple or advanced math operations on time-series data so that a significant reduction in data storage requirements can be achieved, as only a single version of the data would need to be stored”. Here, analytics engine is performing as provisioning engine. In page 26 para [0259]: “with the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type”. In page 36 para [0359]: “The processing nodes 1910 may correlate the meter data (or other time-series data) with data from other source systems. Additionally, the processing nodes 1910 may perform machine learning”. Since, processing nodes deal with time-series data and perform machine learning, moreover the analytic engine operate on multiple time-series data streams. Therefore, it is clear to understand that analytics engine or provisioning engine is operable to perform an API call to the REST 
         Siebel teaches a state machine service module configured to direct an operation of the device reliable actor service module and the sensor reliable actor service module comprising triggering state transitions for at least one of the instantiated devices and the instantiated sensors in response to the signals and the device status, wherein, in response to the state transition indicating an off state of at least one of the instantiated sensors, the state machine service module blocks data to the at least one of the instantiated sensors from the simulation engine bus (Siebel disclosed about state machine service module in page 63 para [0591] as machine learning and predictions module 3217 (in Fig. 32) (as discussed above). In page 26 para [0259]: “APIs provided by the platform services component 1006 may provide programmatic access to data and application functions. The APIs may include representational state transfer (REST) APIs. In one embodiment, with the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type; query for sensors, sensor data”. In page 48 para [0468]: “Developers building large scale IoT applications with millions of sensors face the challenge of detecting valuable events from within fast, real-time, high bandwidth, heterogeneous data streams; developers with the capability to automatically monitor data feeds and type state changes at scale, trigger events based on user defined rules; The events can trigger commands to custom code or type 
         and Siebel teaches a telemetry engine connected to the device reliable actor service module via the simulation engine bus (Siebel already mentioned about integration service bus as simulation engine bus in page 33 para [0335]. Moreover, Siebel disclosed in page 13 para [0167]: The persistence layer component 402 (in Fig. 4) may store data in a plurality of different data stores. The distributed key/value store 406 may store time-series data, such as data periodically measured or gathered by a sensor, meter, smart appliance, telemetry, or other device that periodically gathers and records data. Siebel already discussed in page 38 para [0386] that the analytic engine must be able to operate on multiple time-series data streams and an API call to the analytic engine of the system. In page 26 para [0259]: “with the REST APIs provided by the platform services component 1006, developers may: evaluate and analyze analytics against any source type”. In page 36 para [0359]: “The processing nodes 1910 may correlate the meter data (or other time-series data) with data from other source systems. Additionally, the processing nodes 1910 may perform machine learning”. Since, processing nodes deal with time-series data and perform machine learning, and the analytic engine operate on multiple time-series data streams. Therefore, it is clear to understand that analytics engine is functioning as telemetry engine which is operable to perform an API call to the REST (representational state transfer where state transition happens by the state-machine) in device reliable actor service module and also gathered time-series data by a sensor, smart device, telemetry or other devices)
Siebel teaches a stream analytics engine configured to create a user readable visualization of the data (Siebel disclosed in page 38 para [0386]: an API call to the analytic engine of the system (e.g., processing nodes 1910, in Fig. 19). The analytic engine will be responsible for fetching the data from the key/value store. The analytic engine must be able to operate on multiple time-series data streams in order to perform operations on multiple time-series; An analytics engine may perform simple or advanced math operations on time-series data so that a significant reduction in data storage requirements can be achieved, as only a single version of the data would need to be stored”. Here, analytics engine is performing as stream analytics engine, since it deals with the stream data. In page 26 para [0262]: FIG. 13 illustrates one embodiment of the tiered architecture of one or more applications. An application may include components made of application types. The application types may include user interface components 1308, application logic, historical/stream 1310, and platform types 1312. A user interface layer 1302 may include graphical user interface type definitions or components 1308 that define the visual experience a user has in a web browser or on a mobile device. User interface types may hold the UI page layout and style for a variety of visual components such as grids, forms, pie charts, histograms, tabs, filters. In an analytics layer 1304, application logic functions, historical batch analytics, and streaming analytics 1310 may be triggered by data flow events.
        However, Siebel doesn’t teach to format a signal from at least one of the instantiated devices and the instantiated sensors for delivery to an IoT hub of a simulation client instance of a simulation environment; to capture data between at least one of the at least one of the instantiated devices and the at least one of the instantiated sensors and the IoT hub of the simulation client instance of the simulation environment.
          Verzano teaches to format a signal from at least one of the instantiated devices and the instantiated sensors for delivery to an IoT hub of a simulation client instance of a simulation environment (Verzano disclosed the device simulation module in page 6 para [0041], which is simulation execution platform. Verzano discussed in his invention that FIG. 1 is a block diagram illustrating an example system and simulations of Internet of Things (IoT) scenarios. Moreover, Verzano mentioned about the simulation environment in page 5 para [0032]; In page 4 para [0027]: The IoT hub 142 (in Fig. 1) includes a hub application programming interface (API) capable of allowing the IoT hub to receive input from one or more of the IoT devices, and any external systems (e.g., sensors or data)”. Verzano disclosed in page 4 para [0028]: the device model can include particular characteristics of the device or component, such as information on how to connect to the corresponding device instance, information on how to simulate input to or output from the particular device, as well as other device-specific information. The IoT scenario 162 (in Fig. 1) can include multiple components, each representing a distinct instance of a particular device or component”. Therefore, IoT hub received the input or signal from one or more of the IoT devices or sensors and distinct instance of a particular device is connected to the IoT scenario of simulation environment) 
          Verzano teaches to capture data between at least one of the at least one of the instantiated devices and the at least one of the instantiated sensors and the IoT hub of the simulation client instance of the simulation environment (This Verzano already taught about “capture or receive or deliver the data from the one or more of the IoT devices or sensors and instance of a particular device is connected to the IoT scenario of simulation environment (as discussed above)); 
         Therefore, Siebel and Verzano are analogous because they are related to understand the IoT device simulation system that is based on the machine learning and simulated instance device of the simulation environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siebel and Verzano because simulation engine bus is configured to deliver the data signal from the devices or the sensors to an IoT hub of a simulated device instance. One of ordinary skill in the art would have been motivated to make such a combination because stream analytics engine which operates on multiple time-series data streams and supply those data streams to the simulated device of simulation environment. (Verzano disclosed in page 6 para [0041], page 5 para [0032]; In page 4 para [0027, 0028])
                                                  

Conclusion
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain et al. (US2017/0168885A1) discloses “systems and methods for generating test data for testing an Internet of Things (IOT) network. Initially, the system is configured for receiving sensor ontology data of at least one sensor to be simulated for testing an Internet of things (IOT) network. The sensor ontology data may include a range of operation of the sensor and a frequency of operation of the sensor. .   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 






/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129